Citation Nr: 0125356	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for a 
right bundle branch block with atrial septal defect.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from October 1984 to July 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the veteran's claim of service-connection 
for a right bundle branch block with atrial septal defect.  

In July 1987 the Board determined an atrioseptal defect and 
associated right bundle-branch block were congenital or 
developmental defects and not diseases within the meaning of 
38 C.F.R. § 3.303.  Thus, the issue on appeal is whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service-connection for a right bundle 
branch block with atrial septal defect.  


FINDINGS OF FACT

1.  The Board determined an atrioseptal defect and associated 
right bundle-branch block were congenital or developmental 
defects and not diseases within the meaning of 38 C.F.R. 
§ 3.303 in July 1987.  

2.  Although the evidence received since the July 1987 Board 
denial is new, none of it, either by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The evidence submitted since the July 1987 Board denial is 
not new and material, so that the claim is not reopened, and 
the July 1987 Board decision is final.  38 U.S.C.A. §§ 1110, 
1131, 5103A(f), 5107(a), 5108, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.304, 20.1105 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1105 (2001).  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2001).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2001).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on March 15, 2001, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the July 1987 Board decision and finds that no new and 
material evidence has been received to reopen the claim for 
service connection for a right bundle branch block with 
atrial septal defect.  

The evidence received into the record since the July 1987 
Board decision includes private medical records, an October 
2000 written statement from the veteran's mother, information 
from the American Heart Association website and the veteran's 
November 2000 Decision Review Officer and July 2001 Central 
Office hearing testimony.  This evidence, although new, is 
cumulative and redundant in nature.  For example the private 
medical records show that the veteran underwent atrial septal 
defect repair in November 1986 and that he was seen for 
status post atrial septal defect repair until September 2000.  
Although the private records are new, they refer to past, 
current and continued treatment and thus are cumulative and 
redundant.  While The American Heart Association website 
information is new, and clarifies what is a bundle branch 
block, this evidence is cumulative.  Because neither the 
private medical records nor The American Heart Association 
website information link any current disability with the 
veteran's active service, it cannot be considered material 
evidence sufficient to reopen his claim.  Cornele v. Brown, 6 
Vet. App. 59 (1993).  

The October 2000 written statement from the veteran's mother 
indicates that he was born with an enlarged thymus gland that 
put a shadow on his heart.  She wrote that he was athletic 
and healthy prior to service.  This information was 
repetitive of her previously submitted written statements.  
At the November 2000 Decision Review Officer hearing and July 
2001 Central Office hearing the veteran testified that he was 
in excellent health and athletic prior to enlistment.  He 
stated that he had an enlarged heart and a heart murmur prior 
to service.  The veteran said that a small septal defect was 
discovered while he was in service and that was the reason 
for his discharge.  As the veteran and his mother are 
laypersons with no medical training or expertise, their 
statements standing alone do not constitute competent medical 
evidence sufficient to link any current disability with the 
veteran's active service.  A lay person is not competent to 
make a medical diagnosis or render a medical opinion that 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, these records by themselves or in connection with 
evidence previously assembled are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence not having been submitted to reopen 
the claim of service-connection for a right bundle branch 
block with atrial septal defect, the benefit sought on appeal 
must be denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


